          Case 1:19-cr-10081-IT Document 665 Filed 03/17/21 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                              19-CR-10081-IT-11

v.

JORGE SALCEDO,

                       Defendant.

           ASSENTED TO MOTION TO SEAL JORGE SALCEDO’S RESPONSE
                TO GOVERNMENT’S SENTENCING MEMORANDUM

       Defendant Jorge Salcedo respectfully moves to seal his response to the Government’s

sentencing memorandum regarding the issue of the “additional fraud” involving USC. As grounds

for the motion, his response involves a student applicant who has not been named or otherwise

made public during the government’s investigation, and consistent with the treatment of other

students in this case, his name and information regarding him should remain private. I have

conferred with AUSA Kearney who assents to this motion.

       Dated: March 17, 2021                     Respectfully submitted,

                                                 JORGE SALCEDO
                                                 By his attorney,

                                                 /s/ Susan G. Winkler______________
                                                 Susan G. Winkler (BBO No. 530682)
                                                 WINKLER LAW LLC
                                                 120 Holmes St., Suite 313
                                                 Quincy, MA 02171
                                                 617-642-6671
                                                 Winkler.susan@gmail.com
                                 CERTIFICATE OF SERVICE

         I hereby certify that this document filed through the ECF system will be sent electronically
 to the registered participants as identified on the Notice of Electronic Filing.

                                                /s/ Susan G. Winkler
                                                Susan G. Winkler
